      Case 5:11-cv-00360-OLG-JES-XR Document 1624 Filed 04/25/19 Page 1 of 6



           IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF TEXAS
                      SAN ANTONIO DIVISION


 SHANNON PEREZ, et al.,

           Plaintiffs,
                                               CIVIL ACTION NO.
 v.                                            SA-11-CA-360-OLG-JES-XR
                                               [Lead case]
 STATE OF TEXAS, et al.,

           Defendants.


      JOINT ADVISORY REGARDING REMEDY FOR STATE HOUSE DISTRICT HD90

         The Texas Latino Redistricting Task Force (“TLRTF”), the Mexican American

Legislative Caucus (“MALC”), and the State Defendants file this joint advisory in

advance of the May 2, 2019 remedial hearing.

         In light of the Court’s ruling that a remedy is required for HD 90, the parties

agree that Plan H411 remedies the constitutional violation found by this Court while

respecting legislative intent. Plan H411 eliminates the boundary changes that led this

Court to find racial gerrymandering in HD 90. Plan H411 also reflects legislative intent

by maintaining HD 90 as a Latino opportunity district and by including the Como

neighborhood in HD 90. See attached reports from the Texas Legislative Council. The

parties believe that Plan H411 remedies the violation found in HD 90 without

incorporating any legal defect that would prevent its adoption by this Court.
  Case 5:11-cv-00360-OLG-JES-XR Document 1624 Filed 04/25/19 Page 2 of 6



                                   CONCLUSION

      The parties respectfully request that the Court adopt Plan H411 as a remedy for

the constitutional violation found in HD 90.

Date: April 25, 2019                       Respectfully submitted.

 /S/Jose Garza                              /s/ Patrick K. Sweeten
JOSE GARZA                                 PATRICK K. SWEETEN
Law Office of Jose Garza                   Associate Deputy for Special Litigation
7414 Robin Rest Dr.
San Antonio, Texas 78209                   MATTHEW H. FREDERICK
210-392-2856                               Deputy Solicitor General

COUNSEL FOR PLAINTIFF MEXICAN              TODD LAWRENCE DISHER
AMERICAN LEGISLATIVE CAUCUS                Trial Counsel for Civil Litigation

 /s/ Nina Perales                          OFFICE OF THE ATTORNEY GENERAL
NINA PERALES                               P.O. Box 12548 (MC 059)
MARISA BONO                                Austin, Texas 78711-2548
Mexican American Legal Defense and         Tel.: (512) 936-6407
Education Fund                             Fax: (512) 474-2697
110 Broadway, Suite 300
San Antonio, TX 78205                      COUNSEL FOR DEFENDANTS
Tel: 210-224-5476
Fax: 210-224-5382

COUNSEL FOR PLAINTIFF TEXAS
LATINO REDISTRICTING TASK FORCE




                                          2
   Case 5:11-cv-00360-OLG-JES-XR Document 1624 Filed 04/25/19 Page 3 of 6



                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this filing was sent on April 25,
2019, via the Court’s CM/ECF system and/or email to the following counsel of record:

 DAVID RICHARDS                                 GERALD H. GOLDSTEIN
 Richards, Rodriguez & Skeith LLP               DONALD H. FLANARY, III
 816 Congress Avenue, Suite 1200                Goldstein, Goldstein and Hilley
 Austin, TX 78701                               310 S. St. Mary’s Street
 512-476-0005                                   San Antonio, TX 78205-4605
 davidr@rrsfirm.com                             210-226-1463/210-226-8367 (facsimile)
                                                ggandh@aol.com
 RICHARD E. GRAY, III                           donflanary@hotmail.com
 Gray & Becker, P.C.
 900 West Avenue, Suite 300                     JESSICA RING AMUNSON
 Austin, TX 78701                               Jenner & Block LLP
 512-482-0061/512-482-0924 (facsimile)          1099 New York Ave., NW
 Rick.gray@graybecker.com                       Washington, D.C. 20001
 ATTORNEYS FOR PLAINTIFFS                       202-639-6000
 PEREZ, DUTTON, TAMEZ, HALL,
 ORTIZ, SALINAS, DEBOSE, and                    J. GERALD HEBERT
 RODRIGUEZ                                      191 Somervelle Street, # 405
                                                Alexandria, VA 22304
 MARK W. KIEHNE                                 703-628-4673
 RICARDO G. CEDILLO                             hebert@voterlaw.com
 Davis, Cedillo & Mendoza
 McCombs Plaza                                  JESSE GAINES
 755 Mulberry Ave., Ste. 500                    P.O. Box 50093
 San Antonio, TX 78212                          Fort Worth, TX 76105
 210-822-6666/210-822-1151 (facsimile)          817-714-9988
 mkiehne@lawdcm.com                             gainesjesse@ymail.com
 rcedillo@lawdcm.com                            ATTORNEYS FOR PLAINTIFFS
                                                QUESADA, MUNOZ, VEASEY,
 JOAQUIN G. AVILA                               HAMILTON, KING and JENKINS
 P.O. Box 33687
 Seattle, WA 98133
 206-724-3731/206-398-4261 (facsimile)
 jgavotingrights@gmail.com
 ATTORNEYS FOR MEXICAN
 AMERICAN LEGISLATIVE CAUCUS

                                           3
 Case 5:11-cv-00360-OLG-JES-XR Document 1624 Filed 04/25/19 Page 4 of 6



MARK ANTHONY SANCHEZ                        LUIS ROBERTO VERA, JR.
ROBERT W. WILSON                            Law Offices of Luis Roberto Vera, Jr.
Gale, Wilson & Sanchez, PLLC                1325 Riverview Towers
115 East Travis Street, Ste. 1900           San Antonio, Texas 78205-2260
San Antonio, TX 78205                       210-225-3300
210-222-8899/210-222-9526 (facsimile)       lrvlaw@sbcglobal.net
masanchez@gws-law.com
rwwilson@gws-law.com                        GEORGE JOSEPH KORBEL
ATTORNEYS FOR TEXAS LATINO                  Texas Rio Grande Legal Aid, Inc.
REDISTRICTING TASK FORCE,                   1111 North Main
CARDENAS, JIMENEZ,                          San Antonio, TX 78213
MENENDEZ, TOMACITA AND                      210-212-3600
JOSE OLIVARES, ALEJANDRO AND                korbellaw@hotmail.com
REBECCA ORTIZ                               ATTORNEYS FOR
                                            INTERVENOR-PLAINTIFF
JOHN T. MORRIS                              LEAGUE OF UNITED LATIN
5703 Caldicote St.                          AMERICAN CITIZENS
Humble, TX 77346
281-852-6388                                ROLANDO L. RIOS
johnmorris1939@hotmail.com                  Law Offices of Rolando L. Rios
JOHN T. MORRIS, PRO SE                      115 E Travis Street, Suite 1645
                                            San Antonio, TX 78205
MAX RENEA HICKS                             210-222-2102
Law Office of Max Renea Hicks               rrios@rolandorioslaw.com
101 West Sixth Street Suite 504             ATTORNEY FOR INTERVENOR-
Austin, TX 78701                            PLAINTIFF HENRY CUELLAR
512-480-8231/512/480-9105 (facsimile)
ATTORNEY FOR PLAINTIFFS                     VICTOR L. GOODE
CITY OF AUSTIN, TRAVIS                      Asst. Gen. Counsel, NAACP
COUNTY, ALEX SERNA,                         4805 Mt. Hope Drive
BEATRICE SALOMA, BETTY F.                   Baltimore, MD 21215-5120
LOPEZ, CONSTABLE BRUCE                      410-580-5120/410-358-9359 (facsimile)
ELFANT, DAVID GONZALEZ,                     vgoode@naacpnet.org
EDDIE RODRIGUEZ, MILTON                     ATTORNEY FOR TEXAS STATE
GERARD WASHINGTON, and                      CONFERENCE OF NAACP
SANDRA SERNA                                BRANCHES




                                        4
 Case 5:11-cv-00360-OLG-JES-XR Document 1624 Filed 04/25/19 Page 5 of 6



STEPHEN E. MCCONNICO                          GARY L. BLEDSOE
SAM JOHNSON                                   Law Office of Gary L. Bledsoe
S. ABRAHAM KUCZAJ, III                        316 W. 12th Street, Ste. 307
Scott, Douglass & McConnico                   Austin, TX 78701
One American Center                           512-322-9992/512-322-0840 (facsimile)
600 Congress Ave., 15th Floor                 garybledsoe@sbcglobal.net
Austin, TX 78701                              ATTORNEY FOR INTERVENOR-
512-495-6300/512-474-0731 (facsimile)         PLAINTIFFS TEXAS STATE
smcconnico@scottdoug.com                      CONFERENCE OF NAACP
sjohnson@scottdoug.com                        BRANCHES, TEXAS
akuczaj@scottdoug.com                         LEGISLATIVE BLACK CAUCUS,
ATTORNEYS FOR PLAINTIFFS                      EDDIE BERNICE JOHNSON,
CITY OF AUSTIN, TRAVIS                        SHEILA JACKSON-LEE,
COUNTY, ALEX SERNA,                           ALEXANDER GREEN, HOWARD
BALAKUMAR PANDIAN,                            JEFFERSON, BILL LAWSON, and
BEATRICE SALOMA, BETTY F.                     JUANITA WALLACE
LOPEZ, CONSTABLE BRUCE
ELFANT, DAVID GONZALEZ,                       ROBERT NOTZON
EDDIE RODRIGUEZ, ELIZA                        1507 Nueces Street
ALVARADO, JOSEY MARTINEZ,                     Austin, TX 78701
JUANITA VALDEZ-COX, LIONOR                    512-474-7563/512-474-9489 (facsimile)
SOROLA-POHLMAN, MILTON                        robert@notzonlaw.com
GERARD WASHINGTON, NINA JO
BAKER, and SANDRA SERNA                       ALLISON JEAN RIGGS
                                              ANITA SUE EARLS
KAREN M. KENNARD                              Southern Coalition for Social Justice
2803 Clearview Drive                          1415 West Highway 54, Ste. 101
Austin, TX 78703                              Durham, NC 27707
(512) 974-2177/512-974-2894 (facsimile)       919-323-3380/919-323-3942 (facsimile)
karen.kennard@ci.austin.tx.us                 anita@southerncoalition.org
ATTORNEY FOR PLAINTIFF                        ATTORNEYS FOR TEXAS STATE
CITY OF AUSTIN                                CONFERENCE OF NAACP
                                              BRANCHES, EARLS, LAWSON,
DAVID ESCAMILLA                               WALLACE, and JEFFERSON
Travis County Asst. Attorney
P.O. Box 1748
Austin, TX 78767
(512) 854-9416
david.escamilla@co.travis.tx.us
ATTORNEY FOR PLAINTIFF
TRAVIS COUNTY
                                          5
 Case 5:11-cv-00360-OLG-JES-XR Document 1624 Filed 04/25/19 Page 6 of 6



RICHARD L. DURBIN, JR., T.             DONNA GARCIA DAVIDSON
CHRISTIAN HERREN, JR., TIMOTHY         PO Box 12131
F. MELLETT, JAYE ALLISON SITTON,       Austin, TX 78711
DANIEL J. FREEMAN                      512-775-7625/877-200-6001 (facsimile)
U.S. Department of Justice             donna@dgdlawfirm.com
Civil Rights Division, Voting Rights   ATTY FOR DEFENDANT STEVE
Room 7254 NWB                          MUNISTERI
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530                 CHAD W. DUNN
 (202) 305-4355; (202) 305-4143        K. SCOTT BRAZIL
ATTORNEYS FOR THE                      Brazil & Dunn
UNITED STATES                          4201 FM 1960 West, Suite 530
                                       Houston, TX 77068
                                       281-580-6310/281-580-6362 (facsimile)
                                       chad@brazilanddunn.com
                                       scott@brazilanddunn.com
                                       ATTORNEYS FOR
                                       INTERVENOR-DEFS TEXAS
                                       DEMOCRATIC PARTY and BOYD
                                       RICHIE


                                        /s/ Patrick K. Sweeten
                                       PATRICK K. SWEETEN
                                       Counsel for Defendants




                                   6
